Citation Nr: 0013223	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-44 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from December 1986 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for a nervous disorder and left leg 
pain, claimed as a post-operative residual of a service-
connected left knee disability, and denied compensable 
ratings for residuals of a right ankle fracture and a post-
operative left knee scar.  

By August 1996 rating decision, the RO granted service 
connection for paresthesia of the left knee and calf, as a 
post-operative residual of the left knee disorder; a combined 
10 percent rating was assigned for the left knee disability, 
effective January 29, 1993, the date of receipt of the 
veteran's claim.  In August 1997, the Board denied a rating 
in excess of 10 percent for post-operative residuals of the 
left knee disorder, consisting of a scar and lateral left 
knee and upper calf paresthesia.  The remaining issues of 
service connection for an acquired psychiatric disability and 
a compensable rating for residuals of a right ankle fracture 
were remanded to the RO for additional development of the 
evidence.

While the matter was in remand status, by September 1999 
decision, the RO increased the rating for the residuals of a 
right ankle fracture to 10 percent, effective January 29, 
1993, the date of receipt of the veteran's claim for 
increase.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that on a claim for original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law; thus, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  
Thus, the issue of a rating in excess of 10 percent for 
residuals of a right ankle fracture remains in appellate 
status.


FINDING OF FACT

The preponderance of the evidence indicates that veteran's 
right ankle disability is manifested by no more than moderate 
limitation of motion and functional loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
residuals of a right ankle fracture have not been met.  38 
U.S.C.A. 1155; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for increased rating for her right ankle 
disability is well grounded.  Thus, VA has a duty to assist 
in the development of facts pertinent to the claim.  38 
U.S.C.A. 5107(a).  Consistent with such duty, the Board 
remanded this matter in August 1997 for additional 
development of the evidence.  The record shows that the 
development requested has been completed.  As she has not 
identified any outstanding, relevant evidence which may 
support her claim, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance is required to comply with the duty to 
assist.

I.  Factual Background

The veteran's service medical records show that in May 1987, 
she sustained a right ankle fracture while trying to 
negotiate an obstacle course.  X-ray examination showed a 
complete fracture through the base of the medial malleolus 
without displacement.  He was placed in a plaster case.  On 
follow up X-ray examination two weeks later, the fracture 
fragments were in good alignment and position.

In June 1987, she filed a claim of service connection for 
residuals of a right ankle fracture.  In connection with her 
claim, she was afforded a VA medical examination in November 
1987.  The diagnosis was fracture of the right ankle in May 
1987, cast removed in September 1987, with residual 
subjective numbness in the right foot with prolonged activity 
and right ankle giving out.  

By March 1988 rating decision, the RO granted service 
connection for residuals of a right ankle fracture, assigning 
an initial zero percent rating, effective June 13, 1987, 
under Diagnostic Code 5262.

In September 1988, the veteran underwent follow-up 
examination for her right ankle fracture.  X-ray examination 
showed persistent lucency at the medial malleolus.  Physical 
examination showed minimal tenderness at the medial 
malleolus.  Active range of motion was 10 degrees of 
dorsiflexion, 40 degrees of plantar flexion, 20 degrees of 
inversion, 10 degrees of eversion.  The diagnosis was fibrous 
nonunion, right medial malleolus fracture.  The examiner 
indicated that the veteran's ankle was minimally symptomatic, 
but that stressful activity such as running or marching would 
likely cause pain.  A medical board was recommended.

In June 1989, the veteran filed a claim for an increased 
rating for her right ankle disability.  By July 1989 rating 
decision, the RO denied a compensable rating for and the 
veteran appealed the RO determination.

On VA medical examination in July 1990 the veteran reported 
instability of the ankle with occasional falls.  She also 
claimed that she could not run, walk, jog or bike long 
distances and experienced cramps on the bottom of her right 
foot from time to time.  X-ray examination of the right ankle 
was normal.  An inquiry to her health otherwise produced the 
response that she was "mentally unstable" and under 
medication because her husband had suddenly left her, taking 
one of their children.  The diagnosis was residuals of a 
fracture of the right foot.

By April 1991 decision, the Board denied a compensable rating 
for the veteran's right ankle disability.

In January 1993, the veteran again submitted a claim for 
increased rating for her right ankle disability.  She 
indicated that her ankle was swollen and painful.  

VA outpatient records dated show that the veteran sought 
treatment in January 1993 for complaints of right ankle 
swelling.  X-ray examination was normal.  In May 1993, she 
reported pain in her right foot and ankle.  Physical 
examination showed no edema.  X-ray examination was again 
normal.  The assessment was health seeking behavior.  In July 
1993, physical examination of the right ankle showed no 
swelling or tenderness to palpitation.  The assessment was 
right ankle pain.  

In June 1993, the veteran stated that because of pain from 
her service-connected right ankle and left knee disabilities, 
she had been unable to work and was experiencing financial 
problems.  

On VA medical examination in August 1993, the veteran 
reported an in-service right ankle fracture and indicated 
that she subsequently developed a "non-union," which had 
been present ever since.  She indicated that her ankle got 
weaker with work and as her weight increased.  Physical 
examination showed circumference of the right forefoot to be 
83/4 inches on the right and 9 inches on the left.  
Circumference of the ankles was 91/4 inches, bilaterally.  
Range of motion of the right ankle was 35 degrees of 
inversion, 30 degrees of eversion, 45 degrees of plantar 
flexion, and 15 degrees of dorsiflexion.  The diagnoses 
included fracture of the right ankle by history.  X-ray of 
the right ankle was normal.

At an August 1993 VA psychiatric examination, the veteran 
reported, inter alia, right ankle and left knee pain, with 
numbness in the foot.  The diagnoses included dysthymic 
disorder secondary to chronic pain, passive aggressive 
personality disorder, and history of pain in the right ankle 
and left knee.

By September 1993 rating decision, the RO denied a 
compensable rating for the veteran's right ankle disability.  
She appealed the RO determination, and in February 1996, she 
testified at a hearing at the RO that her right ankle was 
sore and swollen and she could no longer run, jog, drive a 
stick shift, or stand for long periods of time.  She also 
indicated that she had to wear high tops for support or her 
ankle gave out.  However, she indicated that she had not 
received medical treatment for her ankle since 1993 or 1994.  

On VA orthopedic examination in July 1996, the veteran 
reported pain, swelling, and weakness in the right ankle.  
Physical examination showed tenderness to palpation.  Range 
of motion testing showed plantar flexion to 45 degrees and 
dorsiflexion to 10 degrees; forced extension and dorsiflexion 
caused pain, although there was no crepitus.  The diagnosis 
was status post fracture of the right ankle with moderate 
degenerative joint disease.  X-ray examination (apparently 
conducted after the examiner rendered his diagnosis) showed a 
suggestion of prior trauma to the medical malleolus with no 
identifiable evidence of a nonunited fracture and no findings 
of degenerative changes.  

On VA psychiatric examination in December 1998, the veteran 
reported depressed mood and indicated that she was unable to 
work due to her leg and ankle disabilities.  At first, she 
denied that her psychiatric symptoms prevented her from 
working, but later acknowledged that she had a severe problem 
with anger that had prevented her from holding a job and 
seemed to have caused trouble in her personal life and her 
work life.  The examiner concluded that the veteran was 
totally socially and occupationally disabled and noted that 
she was receiving Social Security benefits.  It was also 
noted that while the veteran's subjective complaints focused 
on her leg injuries, her inability to stand, and her 
inability to work, when pressed, it did seem that anger was 
really the main problem which had kept her from working.  The 
diagnosis was borderline personality disorder with extremely 
poor functioning.

In January 1999, the veteran again underwent VA orthopedic 
examination at which she reported intermittent problems with 
the right ankle, including swelling, pain, weakness, heat, 
discoloration, and instability.  She also reported a lack of 
endurance for activities because of right ankle problems.  
Physical examination showed the ankles were symmetrical 
without heat, erythema, or swelling.  There was point 
tenderness below and distal to the right medical malleolus.  
There was no discoloration.  She walked normally, but without 
her orthotic shoes she was unable to stand alone on the right 
heel and had difficulty standing on the right toe.  Range of 
motion testing of the right ankle showed dorsiflexion from 90 
to 115 degrees, and flexion from 90 to 60 degrees.  There was 
pain with rotation of the foot, compression and eversion.  X-
ray examination of the right ankle was normal.  The 
assessment was status post fracture of the right medial 
malleolus with history of fibrous nonunion.  The examiner 
indicated that the veteran's functional ability was limited 
by her ankle disability in that she had difficulty standing 
and driving.  It was noted that, while there was no X-ray 
evidence of any abnormality, her ambulation was assisted by 
orthotics and her Romberg was unsteady, indicating that there 
may continue to be instability in the right ankle which would 
affect her activities.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's right ankle disability.  
Based on the her relevant medical history, the current 
diagnoses, and demonstrated symptomatology, the Board finds 
that her right ankle disability is most appropriately rated 
under Diagnostic Code 5271, pertaining to limitation of 
motion of the ankle.  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (The assignment of a particular Diagnostic Code is 
completely dependent on the facts of a particular case, such 
as medical history, diagnosis, and symptomatology).  

Under those criteria, moderate limitation of ankle motion is 
rated as 10 percent disabling and marked limitation of motion 
is rated as 20 percent disabling.  This is the maximum rating 
available under this diagnostic code.  38 C.F.R. 4.71a, 
Diagnostic Code 5271.  Normal range of ankle motion is 
identified as dorsiflexion of 0 to 20 degrees and plantar 
flexion of 0 to 45 degrees.  38 C.F.R. 4.71, Plate II.

In this case, the veteran's right ankle disability has shown 
no more than moderate limitation of motion, based on repeated 
VA examination.  For example, on VA examination in August 
1993, the veteran had plantar flexion to 45 degrees and 
dorsiflexion to 15 degrees.  In July 1996, she had plantar 
flexion to 45 degrees and dorsiflexion to 10 degrees, with 
subjective pain.  In January 1999, range of motion testing 
showed dorsiflexion from 90 to 115 degrees (or from zero to 
25 degrees), and plantar flexion from 90 to 60 degrees (or 
from zero to 30 degrees).  Because her right ankle has 
consistently revealed dorsiflexion limited by no more than 10 
degrees and plantar flexion limited by no more than 15 
degrees, and because these findings have not been described 
by examiners as more than moderate limitation of motion, the 
Board concludes that the preponderance of the evidence is 
against an increased rating of 20 percent for marked 
limitation of motion.  

In addition, there are other Diagnostic Codes that relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 5262 (1999), impairment of the tibia 
and fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  In this case, 
however, the current medical evidence of record shows no 
indication of impairment of the tibia and fibula, manifested 
by malunion.  X-ray examinations have been consistently 
normal.  Thus, this provision is not for application.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999), 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
evaluation.  Ankylosis is bony fixation or immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See 38 C.F.R. § 4.71a; Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  

In this case, the clinical findings do not show that the 
veteran has complete ankylosis or immobility of the right 
ankle.  Thus, the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5270 are not met.  

Furthermore, there is no evidence of ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing position 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5272); malunion of the os calcis or astragalus, with 
marked deformity (the criteria for a 20 percent evaluation 
under Diagnostic Code 5273); or astragalectomy (the criteria 
for a 20 percent evaluation under Code 5274).  

The Board has also considered whether the provisions of 38 
C.F.R. 4.40 and 4.45 may provide a basis for an increased 
rating.  Having considered both the positive and negative 
evidence, the Board concludes that there is no basis for a 
finding of functional loss due to pain sufficient to warrant 
a rating in excess of the currently assigned 10 percent 
ratings.  While the veteran has complained of pain, swelling, 
instability, and lack of endurance, the preponderance of the 
clinical evidence does not show objective evidence of 
functional loss due to pain productive of more than moderate 
disability.  While the veteran undoubtedly experiences some 
functional impairment as set forth above, that level of 
disability is recognized by the currently assigned rating.  
Indeed, the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995). 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

In reaching this decision, the Board finds that the current 
schedular rating contemplates the symptomatology and 
resulting impairment demonstrated in the medical evidence of 
record.  38 C.F.R. § 3.321(b)(1) (1999).  While the veteran 
has claimed that she is unable to work due, in part, to her 
service-connected right ankle disability, the clinical 
evidence of record indicates that her inability to work stems 
primarily from her personality disorder.  Moreover, the Board 
notes that there has been no indication that the veteran has 
ever been hospitalized for her right ankle disability.  In 
fact, a July 1998 report of contact indicates that she has 
not received professional medical treatment for this 
disability since 1992.  Therefore, the Board concludes that 
there is no basis for further action on the question of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle fracture is denied.


REMAND

As set forth in the Board's August 1997 remand, the record 
contains an August 1993 VA psychiatric examination report 
showing a diagnosis of "history of pain in the [service-
connected] right ankle and left knee," with "dysthymic 
disorder secondary to chronic pain."  Also, there are other 
conflicting psychiatric diagnoses of record.  In view of the 
foregoing, the Board remanded the matter to the RO for a VA 
psychiatric examination and opinion.  In particular, it was 
requested that the examiner provide an opinion "as to 
whether it is as likely as not that any psychiatric disorder 
found is related to the veteran's period of service, any 
incident therein, or any service-connected disorder.  All 
previous diagnoses should be reconciled with current 
findings."  (Emphasis in original.)

Pursuant to the Board's remand, the veteran was afforded VA 
psychiatric examination in December 1998.  The diagnosis was 
borderline personality disorder with extremely poor 
functioning; however, the examiner failed to reconcile the 
diagnosis of dysthymic disorder with her current findings.  
Thus, it remains unclear whether the veteran had dysthymic 
disorder secondary to service-connected disabilities, which 
is now resolved, or whether that diagnosis was incorrect, 
possibly having been based on insufficient information.  The 
Court has repeatedly admonished that the Board must be guided 
by medical expert opinion and may not substitute "its own 
unsubstantiated medical conclusions" for those in the 
record.  If the Board does not accept a medical opinion in 
the record, it must point to a medical basis other than its 
own unsubstantiated opinion in stating the reasons or bases 
for its decision.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).

Accordingly, it is regrettable that another remand is now 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a Board remand confers on a claimant, as a matter of law, 
the right to compliance with the remand order and imposes on 
VA a concomitant duty to ensure compliance with the terms of 
such order).

In addition, there are other matters which require the 
attention of the RO.  The December 1998 VA psychiatric 
examination report refers to prior periods of VA outpatient 
psychiatric treatment, specifically at the Women's Trauma 
Clinic at Loma Linda VA Medical Center (MC).  Such records 
are not in the claims folder and an attempt should be made to 
retrieve them.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(failure to consider records in VA possession at the time of 
the decision, while not actually in the record, may 
constitute clear and unmistakable error).  

Finally, the Board notes that at her December 1998 VA 
psychiatric examination, the veteran reported that she was in 
receipt of disability benefits from the Social Security 
Administration (SSA), apparently for a psychiatric disorder.  
The Court has held that "SSA and VA are uniquely interested 
in evidence concerning a veteran's disability in order to 
adjudicate fairly a claim for disability.  Indeed, evidence 
of a disability possessed by one agency has import to 
disability decisions by the other." Muehl v. West, 13 Vet. 
App. 159, 162 (1999); 38 U.S.C. § 5106.  

Under the circumstances of this case, the case is again 
REMANDED for the following action:

1.  The RO should contact the Loma Linda 
VAMC and secure copies of all psychiatric 
treatment records pertaining to the 
veteran (not already in the claims file). 

2.  The RO should also contact the SSA 
and secure a copy of the decision 
awarding her Social Security disability 
benefits, as well as copies of all 
supporting medical records utilized in 
making that decision.  

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as likely as not that any 
psychiatric disorder found is related to 
the veteran's period of service, any 
incident therein, or any service- 
connected disability, including her 
service-connected left knee and right 
ankle disabilities.  All previous 
diagnoses, in particular the August 1993 
diagnosis of dysthymic disorder secondary 
to chronic pain, should be reconciled 
with current findings.

4.  Then, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand; if 
they are not, the RO should implement 
corrective procedures.  See Stegall, 11 
Vet. App. at 268.

The case should then be reviewed by the RO.  If the benefit 
sought on appeal is not granted, the veteran and her 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  The case should then 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

